Cobb, J.
Mrs. Jordan brought suit against the Georgia Southern & Florida Railway Company, in the superior court of ’ Bibb county, claiming damages on account of the killing of her Son. The petition alleged that the principal office of the defendant company was in the county of Bibb, and that the homicide ■ was caused by a-collision which occurred on the railway of the-«defendant in the county of Dooly, but did not allege that the de- ■ fefidant had'no agent in the latter county. The defendant filed. *275a demurrer on tbe ground that it appeared from the allegations-in the petition that the superior court of Bibb county had no-jurisdiction, and that the suit should have been brought in the county of Dooly. This demurrer was overruled. At the conclusion of the plaintiff’s evidence a motion for a nonsuit was made, upon the grounds that the evidence failed to make out a case, and that from the evidence it appeared that the court had no jurisdiction, the homicide having occurred in the county of Dooly. The. court granted a nonsuit upon the ground that the evidence submitted showed that the deceased was so negligent as to defeat a recovery by the plaintiff. To the granting of the nonsuit the plaintiff excepted. To the refusal of the court to dismiss the case on demurrer the defendant excepted by cross-bill.
1. The cross-bill of exceptions raising a question which, if decided in favor of the plaintiff in error therein, will finally dispose of the case, will be first considered. Cheshire v. Williams, 101 Ga. 814.
2. It appearing upon the face of the petition that the cause of action originated in an injury which occurred in a county other than the one in which the suit was brought, and the petition not alleging that there was no agent of the company in such county, according to the ruling made in the case of Gilbert v. Georgia Railroad & Banking Company, 104 Ga. 412, the court erred in refusing to dismiss the case, on demurrer, notwithstanding the fact that the suit was brought in the county where the principal office of the company was located. The court should have sustained the demurrer; but as the same' result was reached by a nonsuit of the case, the main bill of exceptions will be affirmed, and the cross-bill will be reversed.

Judgment on cross-bill of exceptions reversedj on main bill affirmed.


All the Justices concurring.